           Case 1:20-cv-04381-JMF Document 30 Filed 10/27/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
CALVIN ADONY MARIANO ESPINOZA et al.,                                  :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :     20-CV-4381 (JMF)
                  -v-                                                  :
                                                                       :          ORDER
EURO DESIGN AND STONE LLC et al.,                                      :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On October 22, 2020, well over twenty-one days after service of the Complaint, Plaintiffs
filed an Amended Complaint. See ECF No. 27. Under Rule 15 of the Federal Rules of Civil
Procedure, Plaintiffs may do so only with the opposing party’s written consent or with leave of
Court. Fed. R. Civ. P. 15(a)(2). “The court should freely give leave when justice so requires.”
Id. In light of Plaintiffs’ letter of October 26, 2020, see ECF No. 29, the Court GRANTS
Plaintiffs leave to amend their Complaint, effective nunc pro tunc to October 22, 2020.

        In light of the Amended Complaint, the initial pretrial conference previously scheduled
for September 15, 2020, see ECF No. 12, and later adjourned sine die, see ECF No. 26, is
REINSTATED for January 12, 2021, at 3:30 p.m. The parties are reminded that, no later than
one week after an answer is filed, the parties shall contact the Chambers of the assigned
Magistrate Judge to schedule a settlement conference to take place at least two weeks before
the initial pretrial conference. See ECF No. 12.

        The Court’s Order of September 11, 2020, setting a briefing schedule for any motion for
default judgment and scheduling a show cause hearing, see ECF No. 26, is hereby VACATED.

        SO ORDERED.

Dated: October 27, 2020                                    __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
